Citation Nr: 1236847	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1993.  Service in Vietnam and awards of the Combat Infantry Badge and Purple Heart medal are evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veterans claim for a rating in excess of 20 percent for a lumbar spine disability.  In April 2010, the Veteran testified at a hearing at the RO before the undersigned Veteran's Law Judge (VLJ).  In August 2010, the Board remanded the Veteran's claim for further development.


FINDING OF FACT

The Veteran's service-connected lumbar spine disability is manifested by x-ray evidence of lumbar spine degenerative disc disease (DDD), complaints of stiffness and severe, sharp constant pain, without incapacitating episodes, the ability to walk one to three miles, normal gait, normal reflex, sensory and motor examinations, no ankylosis and no abnormal spinal curvature, and decreased range of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that his service-connected lumbar spine disability should be rated in excess of 20 percent.

The Board remanded the Veteran's claims in August 2010 for VA to provide the Veteran with a VA neurological examination to determine the extent of his lumbar spine disability.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  However, substantial compliance, not absolute compliance, with remand requests is required.  Dyment v. West, 13 Vet. App. 141 (1999).  Because the record now includes December 2010 VA neurological and orthopedic examination reports of the Veteran's lumbar spine which satisfy VA's duty to assist the Veteran in developing his claims, the Board finds that the August 2010 remand has been satisfied.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran was notified in June 2005, January 2006 and February 2008 letters of the evidence needed to substantiate a claim for an increased disability rating, and he was provided notice of how VA determines a disability rating and an effective date in a March 2006 letter and the February 2008 letter.  The Veteran was informed in the June 2005, January 2006 and February 2008 letters of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The Veteran's claims were adjudicated subsequent to the notice described above.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice with regard to his claims and the record does not indicate that his claims have been prejudiced by a lack of notice.  

The record further shows that VA has obtained the VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations for his service-connected back disability in September 2005, May 2009, and December 2010.  The Board finds that the examination reports provide the Board with sufficient detail and rationale to adjudicate the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011).

The Veteran was informed at the April 2010 hearing the issues on appeal and asked to clarify whether there was outstanding evidence that may be relevant to the Veteran's claim.  Following the hearing the claim was remanded to obtain additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board thus finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision of the claim.

The Veteran's service-connected thoracic spine disability is currently rated as 20 percent disabling under the criteria for lumbosacral strain in Diagnostic Code 5237.  38 C.F.R. § 4.71a (2011).  The Veteran seeks a higher disability rating.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination excess movement, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  

When rating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran contended in his May 2005 claim that he experienced decreased range of motion of his back which made it difficult for him to ambulate and that he experienced muscle spasms when he bent forward.  He described how he was never "pain free" and how he could not sleep for a period longer than an hour due to his back pain.  

The medical evidence shows that the Veteran was examined in September 2005 by a VA physician who noted the Veteran's complaints and observed mild incoordination of motion and increased pain with motion of the Veteran's spine.  The examiner noted that the Veteran's range of motion was flexion from 0 to 60 degrees and extension from 0 to 30 degrees, but also noted an additional loss of 5 degrees after repetitive motion due to pain.

A May 2009 VA examiner noted that the Veteran stated he could walk for 30 minutes, sit for five to ten minutes and stand for 30 minutes before his back became too painful to continue walking, sitting or standing.  The Veteran did not use a cane, back brace, or any other assistive device, and he stated that the disability did not include flare-ups during the prior year.  The Veteran also denied having any incapacitating episodes where a physician recommended bed rest during the prior year.  The examiner noted x-ray results showing degenerative changes in the lumbar spine but did not show subluxation or deformity of vertebral bodies.  The examiner noted no bony tenderness and noted no muscle spasms on examination of the Veteran's back.  The examiner noted normal muscle strength and reported a range of motion of flexion from 0 to 70 degrees and extension of 0 to 30 degrees without increased pain manifesting with repetition of motion and without additional limitation of motion with repetition of range of motion.

A December 2010 examination report by a VA physician showed that the Veteran stated he walked his dogs two miles a day and had no limitations of walking although he reported he could no longer run.  The Veteran reported that he could stand for up to 60 minutes before his back pain prevented additional time standing.  The Veteran reported he could sit for 30 minutes and he could lift up to 50 pounds.  The Veteran stated he did not use assistive devices and he said his back pain caused no limitations of normal daily activities.  

The December 2010 VA examiner reported that the Veteran complained of flare-ups when he knelt and occasionally when working around the house.  The Veteran described the events as completely debilitating and that he sought chiropractic treatment to alleviate the back pain.  The Veteran reported having a history of decreased motion, stiffness, weakness, spasm, and severe, sharp, searing constant pain that he rated to be five to seven out of 10 on average and 10 out of 10 at worst.  The Veteran reported that he had not experienced any incapacitating episodes and that he was able to walk one to three miles before he had to stop due to back pain.

The examiner noted the Veteran had normal posture and normal gait, and he noted that there was no evidence of abnormal spinal curvature, ankylosis, spasm, atrophy, or weakness.  The examiner noted that he observed the Veteran guarding his back and he noted pain with motion.  The examiner reported that the Veteran's spine range of motion was flexion from 0 to 70 degrees, and extension from 0 to 4 degrees with objective evidence of pain on motion.  In addition, the examiner reported that there was objective evidence of pain following repetitive motion and additional loss of motion on repetition due to pain.  The examiner noted that the range of motion was flexion of 0 to 60 degrees after repetition, but that extension and other ranges remained the same as the original range of motion.  The examiner noted normal reflexes, normal muscle tone, and normal responses to sensory and motor examinations.  The Veteran had normal electromyograph results which showed no evidence of left lumbosacral radiculopathy or peripheral neuropathy.  The examiner diagnosed the Veteran with lumbar spine spondylosis and degenerative disc disease. 

At the Veteran's April 2010 hearing, he testified that he could not bend down or get on his knees, but could mow his lawn over a long period of time.  The Veteran testified that he was receiving injections as part of his pain treatment and that he saw a private chiropractor about one to two times per week.  The Veteran testified that the numerous visits to the chiropractor were due to job-related injuries and that he was due to retire in May 2010.  

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For diagnostic codes 5235 to 5243 (unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a General Rating Formula for Diseases and Injuries of the Spine provides provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

The Veteran has not been diagnosed with intervertebral disc syndrome, but he has contended that he has flare-ups that include increased pain.  However, he has never contended that he has experienced incapacitating episodes, during flare-ups.  Diagnostic Code 5243, used for rating intervertebral disc syndrome, uses the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or of the General Rating Formula for Diseases and Injuries of the Spine.  The Board finds, however, that the Formula for Rating Intervertebral Disc Syndrome does not result in the assignment of a higher rating because for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence is against a finding that that the Veteran's flare-ups have caused any episode that required bed rest that was prescribed by a physician or treatment by a physician.  The Veteran has denied incapacitating episodes repeatedly.  Therefore, the Board finds that an increased rating is not warranted using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, the Board will apply the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran seeks a disability rating in excess of 20 percent.  Under the General Formula, a 40 percent rating for a thoracolumbar disability is warranted when the evidence shows that forward flexion of the thoracolumbar spine is 30 degrees or less or, shows favorable ankylosis of the entire thoracolumbar spine.  Higher ratings are available if there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this case, however, there is no evidence of ankylosis.  The Veteran is able to flex to 60 degrees and also has range of motion on extension, bilateral lateral flexion, and bilateral rotation.  Accordingly, the Board finds that ankylosis is not shown.  

Moreover, during in all VA examinations, the Veteran had forward flexion in excess of 30 degrees, and repetitive motion did not limit his flexion to a point near 30 degrees and it did not further limit his range of extension.  In addition, other than the flexion reported above limited to 60 degrees, the Veteran's range of motion was not further functionally limited at the examinations by pain, fatigue, weakness, impaired endurance, or incoordination.  While the Veteran reported that he had flare-ups of pain, there was nothing that he reported that indicated whether during such flare-ups he experienced decreased range of motion or that any additional limitation of motion would limit the Veteran to 30 degrees or less of flexion.  The Board finds the Veteran's reports of symptoms including pain are credible, competent, and probative.  However, they do not show that he has limitation which more nearly approximates a 40 percent rating.  Since he has limitation of motion at its worst to flexion of 60 degrees, the criteria for a higher rating are not met.  

Since the Veteran is rated under a diagnostic code pertaining to arthritis, the Board has also considered the criteria set forth in Diagnostic Code 5003, pertaining to degenerative arthritis.  However, as the Veteran is currently assigned a rating that includes consideration of limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003 (2011).  Moreover, a higher rating is not available pursuant to Code 5003.
 
The Board has also considered whether there is a neurological abnormality associated with the service-connected disability.  The record shows that the Veteran has long maintained that he experiences radiating pain from his lumbar spine down his left leg.  However, the preponderance of the evidence is against a finding that the Veteran has any neurological abnormality that has been associated with his service-connected thoracolumbar disability.  Neurologic testing and examination has not found any diagnosed neurologic disability resulting from the thoracolumbar disability.  The normal EMG test results showed no radiculopathy or other neurologic symptoms that could be separately rated.  Therefore, the Board finds that the preponderance of the evidence is against a finding that there is any separately ratable neurologic disability.

The Board finds that since the Veteran's May 2005 claim for an increased rating, the Veteran's thoracolumbar disability has been manifested by an overall disability picture that more nearly approximates the criteria for a 20 percent disability rating.  The evidence of record is against a finding that his back disability warranted a compensable disability rating from May 2004 to May 2005.  The evidence does not show any factually ascertainable, ratable disability during that period.  There is no evidence of record of any symptomatology of the Veteran's back disability during that period.  As the criteria for a higher rating are not more nearly approximated for any period of the appeal period, the Board further finds that staged ratings are not appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

To determine whether referral for extraschedular consideration is warranted, first, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App 111 (2008).  
 
The Veteran has been granted total disability benefits due to his individual unemployability based on his service-connected disabilities.  Moreover, the Veteran's complaints and manifestations are reasonably contemplated by the rating criteria.  There is no indication that there is an exceptional disability picture that is not contemplated by the rating criteria or that he has had frequent hospitalization due to his back disability.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


